Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 1 of 10 PageID #: 9826




                         EXHIBIT H
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 2 of 10 PageID #: 9827




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,                         Case No. 2:20-cv-77-JRG

                     Plaintiff,

         v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and
 CORIANT (USA) INC.,

                     Defendants.


                PLAINTIFF CAPELLA PHOTONICS, INC.’S FIRST SET
               OF INTERROGATORIES (1 – 6) (VENUE) TO DEFENDANTS

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, plaintiff Capella

 Photonics, Inc. (“Capella”) hereby requests that defendants Infinera Corporation, Tellabs, Inc.,

 Tellabs Operations Inc. n/k/a Infinera Optical Networks, Inc., Coriant America Inc. n/k/a

 Infinera America Inc., and Coriant (USA) Inc. n/k/a Infinera (USA) Inc. (“Infinera”) respond to

 the following interrogatories within thirty (30) days of service in accordance with the following

 Definitions and Instructions.

                                          DEFINITIONS

        1.       “This Matter” means the above-captioned Case No. 2:20-cv-0077 pending in the

 Eastern District of Texas. “This Matter” shall also include any matters that may be consolidated

 with Case No. 2:20-cv-0077-JRG in the future.

        2.      “Plaintiff” means Capella Photonics, Inc., including its successors, predecessors,

 corporate affiliates, divisions, agents, and employees.




                                                            PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                 1                                        (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 3 of 10 PageID #: 9828




        3.      “Asserted Patents” means U.S. Patent No. RE47,905 (the “’905 patent”) and U.S.

 Patent No. RE47,906 (the “’906 Patent”), both individually and collectively.

        4.      “Accused Products” means any and all products that Plaintiff accuses of

 infringing the Asserted Patents, including the products identified in Plaintiff’s Complaint

 (including any amendments thereto), in Plaintiff’s Infringement Contentions, and in any

 supplemental infringement contentions or expert reports relating to infringement, including but

 not limited to the 7300 Series platform, the 7100 Series platform, the mTera Series Universal

 Transport Platform and the FlexILS designed, marketed and/or sold at any time by any

 Defendant.

        5.       “Asserted Claims” means any and all claims of the Asserted Patents that Plaintiff

 contends any Defendant infringes directly, indirectly (including by inducement), and/or jointly,

 including the claims identified in Plaintiff’s Complaint (including any amendments thereto), in

 Plaintiff’s Infringement Contentions, and in any supplemental infringement contentions or expert

 reports relating to infringement.

        6.      “Person” means any natural person or any legal entity, including, but not limited

 to, any business or governmental entity, organization, or association.

        7.      “Prior Art” means all Documents, information, acts, or things that qualify as prior

 art under any subsection of 35 U.S.C. §§102 and 103, including all systems, methods, apparatus,

 publications, patents, or uses.

        8.      “Related Patents” means all United States and foreign patents and patent

 applications (including all published, unpublished, pending, and abandoned applications) relating

 to the Asserted Patents, including patents or patent applications: (a) from or through which one

 or more of the Asserted Patents directly or indirectly claim priority; (b) that claim priority to one



                                                              PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                  2                                         (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 4 of 10 PageID #: 9829




 or more of the Asserted Patents; and/or (c) that are otherwise identified in one or more of the

 Asserted Patents as related to that patent.

        9.      “Communication” shall be construed commensurate in scope with the Federal

 Rules and means the transmission of information or requests for information in any form,

 including, without limitation, written, oral, or electronic transmissions.

        10.     “Document” or “Documents” shall be interpreted in the broadest sense available

 pursuant to Federal Rule of Civil Procedure 34 and includes, without limitation, any writing of

 any kind (including originals and all non-identical copies) in any medium (including electronic

 medium) in which the information is stored.

        11.     “Defendants,” “You,” and “Your” mean: (a) Infinera Corporation, and any of its

 successors, predecessors, corporate affiliates, divisions, agents, and employees, including, but

 not limited to, Infinera Corporation, Tellabs, Inc., Tellabs Operations Inc. n/k/a Infinera Optical

 Networks, Inc., Coriant America Inc. n/k/a Infinera America Inc., and Coriant (USA) Inc. n/k/a

 Infinera (USA) Inc.; (b) Infinera’s subsidiaries, divisions, predecessor and successor companies,

 affiliates, parents, any partnership or joint venture to which it may be a party, and each of its

 employees, agents, officers, directors, representatives, consultants, accountants, and attorneys,

 including any person who served in any of these capacities during any relevant time period; and

 (c) all predecessors or successors in interest of Infinera with respect to the Accused Products

 and/or the Optical Switch Products.

        12.     “Optical Switch Product” means any optical switch technology, device, machine,

 or product that Defendant has or is making, using, offering to sell, selling (directly or through

 intermediaries), importing, licensing, or supplying in the United States which utilizes and/or

 includes a wavelength selective switch (“WSS”).



                                                               PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                  3                                          (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 5 of 10 PageID #: 9830




           13.   “Third Party” means any Person other than a plaintiff or a defendant in This

 Matter.

           14.   “And” and “or” are construed conjunctively or disjunctively as necessary to bring

 within the scope of a discovery request all responses that might otherwise be construed to be

 outside of its scope, and the use of the singular form of any word includes the plural and vice

 versa.

           15.   The terms “all,” “each,” and “any” mean one or more and shall be construed as all

 and any.

           16.   The term “including” means without limitation.

           17.   “Evidencing,” “Referring to,” “Relate,” or “Relating to” mean, in whole or in

 part, describing, constituting, containing, comprising, embodying, connected to, reflecting,

 analyzing, showing, discussing, identifying, illustrating, stating, regarding, supporting, refuting,

 rebutting, responding to, commenting on, evaluating, about, in respect of, mentioning, dealing

 with, or in any way pertaining to, consisting of, referring to, reflecting, concerning, either

 explicitly or implicitly, or being in any way logically or factually connected with the matter

 discussed.

                                         INSTRUCTIONS

           1.    A request to “Identify” requires the following information: (a) when used with

 respect to a person or individual, provide the full name, present or last known address, present or

 last known telephone number; and, where applicable, present or last known employer and

 address thereof, and present or last known job, position, or title of that individual; (b) when used

 with respect to a document, provide the Bates number if produced, the date of preparation, and, if

 different, the date of the document itself; each author; each addressee; each recipient; the number



                                                              PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                 4                                          (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 6 of 10 PageID #: 9831




 of pages; the type of document (for example, a letter, memorandum, or notes); the document’s

 general subject matter; and the name of the person or entity who has possession, custody, or

 control of the document; (c) when used with respect to a Communication, provide, to the extent

 known, (i) a description of the substance; (ii) the form of the Communication (for example,

 telephone, facsimile, e-mail, etc.); (iii) all parties to and/or present at the time, as well as the full

 name, present or last known address, and the current or last known place of employment of each

 person; (iv) the person who initiated the Communication; and (v) the time, date, and place of the

 Communication; and (d) when used with respect to factual bases, provide the evidentiary basis

 for the fact, including Documents providing the specific information required by 1(b) and/or 1(c)

 above, and individuals providing the specific information required by 1(a) above.

         2.      If You object to any part of an interrogatory and refuse to answer that part, state

 Your objection and answer the remaining portion of that interrogatory.

         3.      In the event any information is withheld on a claim of attorney-client privilege,

 attorney work-product immunity, or any other privilege or immunity from disclosure consistent

 with Federal Rule of Civil Procedure 26(b)(5), please provide sufficient detail regarding the

 nature of the information, its source, the general subject matter, and the names and addresses of

 all persons to whom that information was disclosed, and a statement of the grounds for refusal to

 answer such interrogatory such as would enable other parties to assess the applicability of the

 privilege or protection.

         4.      If You produce annual, semi-annual, or quarterly data in response to these

 interrogatories, identify whether the data is supplied on a calendar year or fiscal year basis. If

 the data is supplied on a fiscal year basis, please identify the month in which the fiscal year

 begins and ends.



                                                                 PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                    5                                          (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 7 of 10 PageID #: 9832




        5.       If, in answering these interrogatories, You encounter any ambiguities when

 construing a question, instruction, or definition, Your answer shall set forth the matter deemed

 ambiguous and the construction used in answering.

        6.       If You cannot respond to an interrogatory fully, after a diligent attempt to obtain

 the requested information, answer the interrogatory to the extent possible, specifying which

 portion You are unable to answer, and provide whatever information You have regarding the

 unanswered portion.

        7.       If any Document called for by any interrogatory has been destroyed or discarded,

 state separately for each such Document: (a) any address or addressee; (b) any indicated or blind

 copies; (c) the Document’s date, subject matter, number of pages, and attachments or

 appendices; (d) all Persons to whom the Document was distributed, shown, or explained; (e) the

 Document’s date of destruction or discard, manner of destruction or discard, and reason for

 destruction or discard; (f) the Persons who authorized and carried out such destruction or discard;

 and (g) whether any copies of the Document presently exist and, if so, the name of the custodian

 of each copy.

        8.       These interrogatories are deemed to be continuing in nature, in accordance with

 the provisions of Federal Rule of Civil Procedure 26(e). If Infinera, Infinera’s counsel, or

 anyone representing Infinera’s interest, becomes aware of or acquires additional knowledge or

 information with respect to any of these interrogatories after service of its responses, they shall

 promptly furnish supplemental responses.

 INTERROGATORY NO. 1

        Identify all real estate, offices, manufacturing sites, and/or other facilities owned, leased,

 or maintained by each of You in: (a) the Eastern District of Texas; and (b) Texas.



                                                               PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                  6                                          (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 8 of 10 PageID #: 9833




 INTERROGATORY NO. 2

        Identify all Persons who reside and/or work in: (a) the Eastern District of Texas; and (b)

 Texas and who You believe have knowledge of facts relevant to the allegations and/or defenses

 in the Lawsuit, including but not limited to the Asserted Patents, the Related Patents and/or the

 Accused Products.

 INTERROGATORY NO. 3

        Identify every Person located in the state of Texas who supplies any goods or services

 related to the Accused Products, including but not limited to component (hardware and software)

 suppliers and entities providing design, testing, engineering, computer coding, manufacturing,

 distribution, sales, marketing, advertising, or product support services for the Accused Products.

 As used herein, the term “Identify means to state for each person: (1) the name and address of

 the entity or person; and (2) a detailed description of the goods or services provided.

 INTERROGATORY NO. 4

        Identify the type and volume of documents located in (a) the Eastern District of Texas;

 and (b) Texas that concern the allegations and/or defenses in this Matter, including without

 limitation documents concerning the Asserted Patents, the Related Patents and/or the Accused

 Products.

 INTERROGATORY NO. 5

        Identify any past and current employees, contractors, consultants or personnel of Yours

 located in (1) the Eastern District of Texas, or (2) Texas who have or had any involvement in the

 (i) marketing, (ii) design, (iii) engineering, or (iv) manufacture of the following: (a) any Accused

 Product; (b) the Source Code in each of the Accused Products; or (e) components of the Accused

 Products.



                                                              PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                  7                                         (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 9 of 10 PageID #: 9834




 INTERROGATORY NO. 6

        State Your revenue and volume of sales for the Accused Products in the Eastern District

 of Texas.



 Dated: July 10, 2020                    By: /s/ Charles Everingham IV
                                         Charles Everingham IV (TX SBN 00787447)
                                         Email: ce@wsfirm.com
                                         T. John Ward (TX SBN 20848000)
                                         Email: tjw@wsfirm.com
                                         Claire Abernathy Henry (TX SBN 24053063)
                                         Email: claire@wsfirm.com
                                         Andrea Fair (TX SBN 24078488)
                                         Email: andrea@wasfirmn.com
                                         WARD, SMITH & HILL, PLLC
                                         P.O. Box 1231
                                         Longview, TX 75606
                                         Telephone: (903) 757-6400
                                         Facsimile: (903) 757-2323

                                         Robert D. Becker (Cal. Bar 160648)
                                         Email: rbecker@manatt.com
                                         Christopher L. Wanger (Cal. Bar 164751)
                                         Email: cwanger@manatt.com
                                         MANATT, PHELPS & PHILLIPS, LLP
                                         1 Embarcadero Center, 30th Floor
                                         San Francisco, CA 94111
                                         Telephone: (415) 291-7400
                                         Facsimile: (415) 291-7474

                                         Attorneys for Plaintiff,
                                         CAPELLA PHOTONICS, INC.




                                                          PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                              8                                         (1-6) (VENUE)
Case 2:20-cv-00077-JRG Document 132-9 Filed 04/28/21 Page 10 of 10 PageID #: 9835



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was served on all counsel

  of record who have consented to electronic service on this 10th day of July, 2020.



                                                      /s/ Charles Everingham IV
                                                      Charles Everingham IV




                                                              PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                  9                                         (1-6) (VENUE)
